Citation Nr: 0601894	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  97-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 30, 1996, 
for basic eligibility to Dependents' Educational Assistance 
(DEA) benefits under the provisions of Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May to September 1974 
and from July 1975 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1996 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a decision of the Board in August 1984 
granted the veteran's claim of entitlement to service 
connection for a psychiatric disability, and a Board decision 
in April 1994 granted entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected psychiatric disability (TDIU).  The August 
1996 rating decision by the RO found that the veteran's 
service-connected disability of schizophrenia, 
undifferentiated type, which was evaluated 
as 100 percent disabling from May 14, 1991 (that is, totally 
disabling) was permanent in nature and that basic eligibility 
to DEA benefits was established effective May 30, 1996, the 
date of a VA psychiatric examination.     

By a decision dated February 17, 2000, the Board denied the 
veteran's claim 
on appeal for an earlier effective date for basic eligibility 
to DEA benefits.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's February 17, 2000, 
decision and remanded the matter for further proceedings.  By 
a decision dated August 2, 2002, the Board again denied the 
veteran's claim on appeal for an earlier effective date for 
basic eligibility to DEA benefits.  The veteran appealed the 
Board's decision to the Court, which, upon a joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's August 2, 2002, decision and remanded the 
matter for compliance with VA's duty to notify pursuant to 
the Veterans Claims Assistance Act of 2000 and for further 
proceedings.

In April 2004, the Board remanded this case to the RO via the 
VA Appeals Management Center in Washington, DC (AMC) for 
notification action.  In October 2004, the Board remanded the 
case to the AMC for further development of the evidence.  The 
case was most recently returned to the Board in October 2005.

The Board notes that, in July 1995, a VA Form 22-5490, 
Application For Survivors' And Dependents' Educational 
Assistance, was received from a claimant who identified 
herself on the claim form as a child of the veteran.  A 
determination by the RO in September 1997 denied that 
claimant's application for DEA benefits.  No appeal to the 
Board of such claimant's application for DEA benefits has 
been certified by the RO, and that issue is not before the 
Board at this time.

FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's service-connected psychiatric disability was total 
and permanent in nature prior to 
May 30, 1996.

CONCLUSION OF LAW

Entitlement to an effective date earlier than May 30, 1996, 
for basic eligibility to DEA benefits under the provisions of 
Chapter 35, Title 38, United States Code, is not warranted.  
38 U.S.C.A. §§ 3501, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.807 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a remedial VCAA notice letter 
furnished to him by the RO in July 2004 and a VCAA notice 
letter furnished to him by the AMC in November 2004 each 
contained the four elements of requisite notice listed by the 
Court in Pelegrini II.  In view of the facts that the veteran 
was first advised by VA of the laws and regulations which 
pertain to his claim on appeal in a statement of the case 
furnished to him in December 1996, which was over nine years 
ago, and more than a year has elapsed since the AMC sent the 
second VCAA notice letter in this case to him, the Board 
finds that the veteran and his representative have had ample 
opportunity to submit or identify evidence in support of the 
appeal and to present argument in support of the appeal.  For 
that reason, the Board finds that the timing of the VCAA 
notice provided to the appellant was not prejudicial to him 
in any way and did not affect the essential fairness of the 
adjudication of his claim.   See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005). 

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  During the pendency of the 
appeal, VA has obtained all available post-service records of 
his psychiatric treatment identified by the veteran.  In 
addition, in January 2005, while this case was in remand 
status, the AMC obtained a copy of the file maintained by the 
Social Security Administration (SSA) on the veteran's claim 
to that agency for disability benefits, which file includes 
the medical records presented to or secured by SSA.  The 
veteran and his representative have not identified any 
existing additional evidence which might be relevant to the 
claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.

I. Legal Criteria

A. Eligibility for DEA Benefits

Congress has declared that the educational program 
established by Chapter 35, 
Title 38, United States Code, is for the purpose of providing 
opportunity for education for children whose education would 
otherwise be impeded or interrupted by the disability or 
death of a parent from disease or injury incurred or 
aggravated in the Armed Forces and for the purpose of aiding 
such children in attaining the educational status which they 
normally might have aspired to and obtained except for the 
disability or death of such parent.  Congress extended this 
educational program to spouses of veterans with a service-
connected total disability permanent in nature and to 
surviving spouses of veterans who died of service-connected 
disabilities.  38 U.S.C.A. § 3500 (West 2002).

A child or the spouse of a person who has a total disability 
permanent in nature resulting from a service-connected 
disability is an eligible person for the purpose of DEA 
benefits.  38 C.F.R. § 3501(a) (West 2002).

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA benefits include:

(1) the veteran's discharge from service under 
conditions other than dishonorable; and

(2) the veteran's having a permanent total service-
connected disability.  38 C.F.R. § 3.807(a) (2005).

B. Total Disability Permanent in Nature

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a) (2005).  
Permanence of disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b) (2005).

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501(a)(7) (West 
2002).  (Emphasis added.)

C. Competent Medical Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Neither the Board nor an RO may exercise its own judgment on 
a question 
which requires competent independent medical evidence.  
Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

A layman without medical education, training, or experience 
is not qualified to offer an opinion on a question which 
requires medical judgment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

II. Factual Background and Analysis

The veteran was in receipt of TDIU benefits for the period 
December 14, 1988, to May 13, 1991, when he became entitled 
to a schedular evaluation of 100 percent for the service-
connected disability of schizophrenia, paranoid type.  In 
addition, the veteran's SSA records show that in a February 
1978 SSA decision he was found to be disabled from March 1, 
1977, under laws administered by that agency with a diagnosis 
of schizophrenia, chronic undifferentiated type, and that 
subsequent SSA decisions found that his disability continued.  
Therefore, it is not in dispute that, prior to May 30, 1996, 
the veteran had a total psychiatric disability.  However, in 
this appeal, the determinative issue is whether the veteran 
had a service-connected psychiatric disability both total and 
permanent in nature prior to May 30, 1996.    

As noted in the Introduction, the rating decision in August 
1996 found that the veteran's service-connected psychiatric 
disability was permanent in nature as of May 30, 1996.  That 
RO determination was based on the reported findings of a VA 
psychiatric examination on May 30, 1996.

The veteran's psychiatric disorder is not of such a patent 
nature that the average lay person could reasonably surmise 
that a total disability would be permanent.  Like most 
disorders, there is the likelihood that a psychiatric 
disorder will respond to treatment, and someday be less than 
total.  The question of whether a person's psychiatric 
disability which is total is also permanent in nature for the 
purpose of eligibility for DEA benefits is, the Board finds, 
a medical question on which the only probative evidence would 
be competent medical evidence such as the opinion of a 
treating or examining specialist in psychiatry or other 
qualified mental health professional.  See 38 C.F.R. 
§ 3.159(a) (2005).  

The veteran argues that his disability was shown to be 
permanently and totally disabling prior to May 30, 1996.  
However, a careful review of the evidence of record in the 
veteran's case reveals that there is no medical finding or 
opinion dated earlier than May 30, 1996, addressing the 
question of whether the veteran's psychiatric disability was 
both total and permanent in nature (that is, under 
38 U.S.C.A. § 3510(a)(7), reasonably certain to continue 
throughout his life).  For example, the veteran's recently-
obtained SSA medical records show, that before that agency 
decided the veteran's claim for disability benefits, a report 
of a consulting psychiatrist who evaluated the veteran in 
January 1978 was secured.  Although that examining 
psychiatrist found that the veteran, whom she diagnosed with 
schizophrenia, chronic undifferentiated type, had a "poor" 
prognosis, she did not in her report address the question of 
whether the veteran's psychiatric disability at that time was 
both total and permanent in nature,  that is, reasonably 
certain to continue throughout his life.

The evidence assembled for appellate review does not contain 
a competent expert opinion that the veteran became 
permanently and totally disabled prior to May 30, 1996.  As 
noted above, a determination as to permanency of severity of 
a psychiatric disorder requires medical expertise and the 
appellant is not qualified to make such a determination.  
Espiritu, supra.  There is no evidence from a competent 
medical source which shows that the veteran's total 
disability was permanent prior to May 30, 1996.

In sum, there is no probative evidence of record 
demonstrating that the requirements in law for basic 
eligibility for DEA benefits were met prior to 
May 30, 1996, and, for that reason, the appeal must be 
denied.  See 38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 
3.340, 3.807 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than May 30, 1996, 
for basic eligibility to Dependents' Educational Assistance 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


